DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valley (US 5,676,376).
Valley teaches
Regarding claim 21, a gaming chip comprising:
a first chip component (first disk 34) comprising a plurality of tabs; and
a clip insert (ring 32) configured to couple to the plurality of tabs of the first chip component, the clip insert comprising at least one aperture (see figure 2);
the gaming chip of claim 21, wherein the first chip component is created using a first injection of an injection molding process and the clip insert is coupled to the plurality of tabs after the first injection (col. 4, line 49-53);
the gaming chip of claim 21, further comprising a second chip component (second disk 34), the second chip component being injection molded over at least a portion of the first chip component;

the gaming chip of claim 23, wherein respective colors of the clip insert, the first chip component, and the second chip component are different from each other (col. 6, lines 1-6);
the gaming chip of claim 21, wherein the clip insert comprises one or more of: gold, silver, titanium, jade, stone, mother of pearl, crystal, wood, gemstone, and a hologram (col. 3, lines 26-31).

Allowable Subject Matter
Claims 28-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 25, the gaming chip of claim 24, wherein the at least one aperture is positioned on an outer edge of the gaming chip and the material from the second chip component is injected into the at least one aperture when the second chip component is injection molded over the at least the portion of the first chip component;
Regarding claim 28, a method of manufacturing a gaming chip, the method comprising:
performing a first injection that produces a first chip component comprising a plurality of affixing points;
positioning a clip insert against a subset of the plurality of affixing points; and
partially covering the clip insert and the first chip component by performing a second injection;
regarding claim 34, a gaming chip comprising:
a first injection-formed chip component;

a second injection-formed chip component configured to prevent the clip insert from being removed from the first injection-formed chip component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 21, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876